Citation Nr: 1420368	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to service connection for erectile dysfunction.  

7.  Entitlement to an effective date earlier than August 10, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

Although the Veteran initially perfected an appeal of the denial of service connection for posttraumatic stress disorder (PTSD), the RO ultimately granted the claim in a September 2010 rating decision.  The Veteran has not appealed this decision.  This represents a full grant of the benefit sought.  

The Veteran requested a hearing before the Board at his local regional office.  However, in March 2013, the Veteran withdrew that request and asked that his appeal be forwarded to the Board for decision.

This case has been converted to an electronic file, contained in the Veterans Benefits Management System (VBMS).

When this case was before the Board in July 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The issues of hypertension, diabetic nephropathy, and diabetic retinopathy have been raised by the record in the April 2014 Appellant's Post-Remand Brief and during the October 2013 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of effective date earlier than August 10, 2010, for the grant of a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is evenly balanced as to whether the Veteran had service in Vietnam.

2.  The evidence shows a current diagnosis for diabetes mellitus, type 2.  

3.  The Veteran has no diagnosis for peripheral neuropathy of the right and left upper extremities at any time during the appeal period.

4.  The Veteran has no diagnosis for peripheral neuropathy of the right and left lower extremities at any time during the appeal period.

5.  The Veteran has a diagnosis for erectile dysfunction that is due to diabetes mellitus, type 2. 

CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  There is no current diagnosis of peripheral neuropathy of the right upper extremity that is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  There is no current diagnosis of peripheral neuropathy of the left upper extremity that is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

4.  There is no current diagnosis of peripheral neuropathy of the right lower extremity that is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

5.  There is no current diagnosis of peripheral neuropathy of the left lower extremity that is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

6.  Erectile dysfunction is proximately due to or the result of service-connected diabetes mellitus, type 2.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In correspondence dated in May 2006, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the May 2006 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for diabetes mellitus, type 2, erectile dysfunction, and peripheral neuropathy and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The May 2006 notice also informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

As to the issue of service connection for diabetes mellitus and erectile dysfunction, a VCAA notice letter was sent to the Veteran regarding his claim in May 2006, as noted above.  The Board need not discuss in detail the sufficiency of this VCAA notice letter as to the issue of service connection for diabetes mellitus and erectile dysfunction, in light of the fact that the Board is granting these claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of service connection for diabetes mellitus and erectile dysfunction.   

As to the issues regarding service connection for peripheral neuropathy, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Board acknowledges that hospitalization records are being requested upon remand.  These records are for specific treatment for the Veteran's PTSD and do not relate to his peripheral neuropathy disability.  For these reasons, the Board does not find that the issues of peripheral neuropathy need to be remanded, as the records are not relevant to these claims.  The RO attempted to obtain the Veteran's Social Security Administration records, but SSA responded that these records had been destroyed and the Veteran was so notified.  The Veteran has been medically evaluated in conjunction with his claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.



Relevant Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Entitlement to service connection for diabetes mellitus, type 2

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected if they manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Diabetes mellitus, type 2, is one of the listed diseases.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  A Veteran, who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The evidence shows that the Veteran has a current diagnosis for diabetes mellitus, type 2 and that he manages it with a restricted diet, insulin and an oral hypoglycemic agent.  Hence, his diabetes mellitus has manifested to a compensable degree since his separation from active duty.  
The October 2013 VA examiner also provided an opinion that it was at least as likely as not that the Veteran's diabetes mellitus is related to the Veteran's service.  

As the Veteran had glucose in his urine during service, the Board requested further information about whether the Veteran had diabetes mellitus prior to service.  The examiner explained that it was less likely as not that the Veteran's diabetes mellitus clearly and unmistakably existed prior to service entrance.  The examiner acknowledged that the Veteran had glucose in his urine at the time of his military entrance examination in 1967, but the examiner explained that his glucose tolerance test did not show abnormal serum glucoses and there was no diabetes mellitus type II prior to service.  The examiner explained that diabetes mellitus, type 2, requires elevated blood glucose levels, and not just the presence of glucose in the urine.  Therefore, the Veteran did not have pre-existing diabetes mellitus, type 2, but rather he had glucosuria which can occasionally occur in non-diabetics.  The Veteran had no glucose diagnosis at the time of military separation in 1970 because urine glucose was negative.  The onset of his diabetes was 15 years prior to the definitive diagnosis and treatment in 2005.  This would have placed the onset of his diabetes mellitus in approximately 1990.  If the Veteran had had a pre-existing condition of diabetes mellitus at the time of his entrance into military service in 1967, it would not have taken almost 23 years later in 1990 to be diagnosed and almost 38 years later in 2005 to become symptomatic.  The examiner concluded that it was at least as likely as not that the Veteran's diabetes mellitus, type 2, is related to the Veteran's service because the Veteran served in Vietnam and reported exposure to Agent Orange during his tour of active duty.  The examiner explained that epidemiological studies have shown an increased incidence of diabetes mellitus, type 2, in Veterans exposed to Agent Orange, and therefore the VA has recognized diabetes mellitus, type 2 as a presumptive disease associated with exposure to Agent Orange during military service.

As the Veteran has a current diagnosis of diabetes mellitus, the question becomes whether the Veteran had service in Vietnam.  

The Veteran's personnel records do not show service in Vietnam.  Instead, they show that he served in Thailand working in the 456th Munitions Maintenance Squadron where he tested machine guns and related components on assigned aircraft and that he also performed loading and unloading of weapons and munitions on CH-3E Helicopters.  The Veteran's DD 214 indicates that he was a weapons mechanic during his military service.  He had 1 year and 11 months of foreign service.  

The RO attempted to verify his service in Vietnam through a PIES request.  The PIES response noted that the Veteran had received the Vietnam Service Medal but the dates of in-country service could not be determined and that there were no records of exposure to herbicide.

The Veteran alleges that he was stationed for two weeks in Pleiku, Vietnam on a secret mission.  VA treatment records and Vet Center treatment records also note the Veteran's reports that he served in Thailand and Vietnam.  An October 2007 Vet Center treatment note documents the Veteran's report that he arrived in Cam Ranh Bay and was stationed in Cam Ranh Bay and Pleiku.  A month later, he moved to Thailand.  The Veteran noted that at that time, he watched a plane go down and was assigned to look for the crew.  He also noted sniper and mortar attacks at the base in Pleiku.  

When the Veteran applied for service connection for posttraumatic stress syndrome (PTSD), he described incidences that occurred in Pleiku, Vietnam.   In September 2010, the RO granted service connection for the Veteran's PTSD and conceded his claimed stressors.  The RO did not specifically state which stressor were conceded but both stressors claimed by the Veteran appear to have occurred in Pleiku, Vietnam.  

In a June 2009 Memorandum, the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator found that it seemed very probable that the Veteran may have flown to Vietnam while conducting duties with the 21st Special Operations Squadron, but there was no evidence to support this assertion.  The JSRRC coordinator also noted that the Veteran's service treatment records noted that he underwent a medical recommendation for Flying Duty in March 1969 in Nakhon Phanom, Thailand.  Despite this, the JSRRC coordinator concluded that there was no verification of in-country service.  

The Board finds that the evidence for and against the Veteran's assertions that he had service in Vietnam is at least in equipoise.  Although there is no official record documenting the mission in Vietnam, the Veteran's reports that he was stationed in Pleiku, Vietnam have remained consistent throughout his appeal period.  The Board finds his statement to be credible.  Also, the RO has accepted the Veteran's stressors which occurred in Vietnam to establish service connection for PTSD. 

The United States Court of Appeals for Veterans Claims Court stated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran indeed served in Vietnam.   

As the Veteran has diabetes mellitus that has manifested to a compensable degree and has served in Vietnam, the Veteran is entitled to the presumption that this disease is related to Agent Orange exposure.  Entitlement to service connection for diabetes mellitus is therefore warranted.

Entitlement to sevice connection for erectile dysfunction

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b). 

In the October 2013 VA examination, the examiner diagnosed the Veteran with erectile dysfunction.  The October 2013 VA examiner further opined that it was at least as likely as not that the Veteran's erectile dysfunction was due to service-connected diabetes mellitus, type 2.  The examiner explained that this is because the Veteran's erectile dysfunction developed sometime after 1990, the presumed onset date of his diabetes mellitus, type II.  The examiner also referenced a July 2005 VA medical provider's notation that the Veteran's erectile dysfunction was a complication of his diabetes mellitus.  There is no contrary opinion of record.

As noted above, the Board is granting service connection for diabetes mellitus, type 2.  Hence, the Veteran's erectile dysfunction is proximately due to or the result of his service-connected diabetes mellitus, type 2.  Entitlement to service connection for this disease is thus warranted on a secondary basis.

Entitlement to service connection for peripheral neuropathy

The Veteran claims that he has peripheral neuropathy is due to his military service.  

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

The Veteran's service treatment records do not show treatment for peripheral neuropathy.  

The VA treatment records show treatment for diabetes mellitus, and several notations of "no neuropathy".  See VA treatment record dated in July 2005, October 2008, December 2012, January 2013 and March 2013.  There is only one notation in the VA records which notes "poor control of blood sugar based on symptoms of polyuria, polydipsia and neuropathy associated with penis and erectile dysfunction."  This notation appears to only refer to neuropathy as it impacts his penis and erectile dysfunction.

The Veteran was afforded a VA examination in October 2013.  The Veteran reported that he had never been diagnosed with peripheral neuropathy due to diabetes or any other condition in his upper or lower extremities.  He noted that for several years, he will occasionally wake-up with some tingling in his hands which resolves in several minutes.  He reported that he has never had numbness, tingling, or dysesthesia in his lower extremities or feet.  Upon examination, the Veteran had no peripheral neuropathy of his upper or lower extremities.  The examiner found that there was insufficient evidence to diagnosis an acute or chronic neuropathy.  

Evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997)).  In McClain, the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  

The Veteran reported during his examination that he had tingling in his hands occasionally, and he is competent to report this.  However, the Veteran has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for his current complaints.  He is not competent to diagnosis the disability himself, as it is not subject to observation like a broken leg or varicose veins. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  In the absence of proof of current disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  To the extent that the Veteran reports that he has tingling in his hands occasionally, the above evidence reflects that there is no underlying disease or injury that is related to his military service.  The Board acknowledges that one VA treatment record above notes neuropathy, but countless VA treatment records and the October 2013 VA examination show no diagnosis of peripheral neuropathy.  Thus, notwithstanding the Veteran's competent statements that he experiences tingling in his hands sometimes, the medical findings of a lack of underlying pathology for these complaints warrants the conclusion that an underlying diseases or injury is not shown; therefore, any current disability is not due to a disease or injury that occurred in service.  

The Board acknowledges that acute and subacute peripheral neuropathy is a disease associated with herbicide agents.  The issue of presumptive service connection for peripheral neuropathy will not be discussed as there is no evidence of a current diagnosis of peripheral neuropathy as any time during the appeal period.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for peripheral neuropathy of the upper or lower extremities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for diabetes mellitus, type 2, due to Agent Orange exposure is granted.

Entitlement to service connection for neuropathy of the right upper extremity is denied. 

Entitlement to service connection for neuropathy of the left upper extremity is denied. 

Entitlement to service connection for neuropathy of the right lower extremity is denied. 

Entitlement to service connection for neuropathy of the left lower extremity is denied. 

Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, type 2, is granted.
REMAND

There appears to be an informal claim for TDIU filed by the Veteran on August 27, 2009.  In that statement, the Veteran discussed PTSD and how multiple employers had hired and fired him due to his demeanor.  Even if the Board granted an earlier effective date for TDIU to the date of this informal claim, the Veteran and the Veteran's representative assert that the effective date for TDIU should be even earlier, on January 10, 2008.

In a March 2013 letter, Dr. U. provided an opinion that the Veteran was unemployable since the time he treated the Veteran when he was hospitalized at the Denver Veteran Affair Medical Center from September 21, 2007 to September 28, 2007.  The physician found the Veteran unemployable since 2007 and saw no reason for this to change from 2007 to 2010 when he was approved for disability compensation.  Records for this hospitalization are not included in the claims file and could include evidence showing that criteria for TDIU were ascertainable prior to the current effective date.  For these reason, the Board finds that the remand is needed to obtain these VA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain inpatient treatment records from the Denver Veteran Affairs Medical Center from September 21, 2007 to September 28, 2007.

2.  Obtain all VA treatment records pertaining to PTSD and unemployability since 2007.

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


